Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Li Jiang on 03/03/2022.
The application has been amended as follows: Claim 10 is hereby canceled. 
Allowable Subject Matter
Claims 1-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is directed towards a composition for producing a glass fiber, comprising the following components with corresponding percentage amounts by weight: SiO2 57.4-60.9%, Al2O3 >17% and ≤ 19.8%, MgO >9% and ≤12.8%, CaO 8.1%-10.85%, SrO 0%, Na2O+K2O 0.1-1.1%, Fe2O3 0.05-1%, TiO2 <0.8%, SiO2+Al2O3 ≤ 79.4%, wherein a total weight percentage of the above component is greater than 99%; a weight percentage ratio C1 = Al2O3+MgO)/SiO2 is between 0.43 and 0.56; and a weight percentage ratio C2 = (CaO+MgO)/(SiO2+Al2O3) is greater than 0.205.
The closest prior art is considered to be Yves et al. (US20150133284, hereinafter referred to as Yves). Yves discloses an example of a glass with a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowable due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        


/CAMERON K MILLER/Examiner, Art Unit 1731